UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1940


DORA L. ADKINS,

                    Plaintiff - Appellant,

             v.

HBL, LLC,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:17-cv-00774-TSE-TCB)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dora L. Adkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dora L. Adkins appeals from five district court orders entered in her unsuccessful

civil action. We have reviewed the record and find no reversible error. Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by

the district court. Adkins v. HBL, LLC, No. 1:17-cv-00774-TSE-TCB (E.D. Va. filed July

18, 2017 & entered July 19, 2017; filed July 25, 2017 & entered July 26, 2017; filed Aug.

1, 2017 & entered Aug. 2, 2017; Aug. 2, 2017; Aug. 11, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            2